In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-06-251 CV

 ______________________

 
K-2, INC. (AKA FINESTONE), Appellant


V.


LIFE FORMS HOMES, INC., FRESH COAT, INC., and 

GRIESENBECK ARCHITECTURAL PRODUCTS, INC., Appellees




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 00-09-05961 CV




MEMORANDUM OPINION

 Appellant K-2, Inc. and appellee Life Forms Homes, Inc. filed a joint motion
requesting this Court to do the following: sever Life Forms's claims from those of appellees
Fresh Coat, Inc. and Griesenbeck Architectural Products, Inc. and sever the portion of K-2's
appeal pertaining to the trial court's judgment in favor of Life Forms; vacate and set aside
the portion of the trial court's judgment in Life Forms's favor without regard to the merits;
and dismiss Life Forms's claims with prejudice.  See Tex. R. App. P. 42.1(a)(2)(A).  K-2 and
Life Forms have agreed that all court costs, expenses, and attorney's fees shall be borne by
the party incurring them.  K-2 asks that its appeal continue with regard to the trial court's
judgment in favor of appellee Fresh Coat, Inc.  See Tex. R. App. P. 42.1(b).   
	We grant the joint motion of K-2 and Life Forms.  In accordance with the parties'
joint motion and agreement, we sever Life Forms's claims from those of Fresh Coat and
Griesenbeck and sever the portion of K-2's appeal regarding the judgment in favor of Life
Forms; vacate and set aside the portion of the judgment in favor of Life Forms without regard
to the merits; and render judgment dismissing the claims of Life Forms against K-2 with
prejudice.  Pursuant to the parties' agreement, the court costs, expenses, and attorney's fees
are to be borne by the party incurring them.  
	Appellant K-2, Inc. also filed an unopposed motion to sever and to dismiss its appeal
with regard to the trial court's judgment in favor of appellee Griesenbeck Architectural
Products, Inc.  See id.  We grant K-2's unopposed motion.  We sever K-2's appeal of the
judgment in favor of Griesenbeck from the remainder of the appeal and dismiss K-2's appeal
as to Griensenbeck.  K-2 and Griesenbeck shall bear the court costs, expenses, and attorney's
fees that each has incurred.  
	K-2's appeal of the judgment granted in favor of Fresh Coat, Inc. shall continue.  We
direct the Clerk of the Court to re-style the appeal as K-2, Inc. v. Fresh Coat, Inc.
 SEVERED; DISMISSED IN PART; VACATED AND RENDERED IN PART.
                                                                            		PER CURIAM

Opinion Delivered February 21, 2008

Before McKeithen, C.J., Gaultney and Horton, JJ.